Title: To George Washington from Lieutenant Colonel Ebenezer Gray, 13 November 1778
From: Gray, Ebenezer
To: Washington, George


  
    Sir
    Norwalk [Conn.] Novr 13th 1778
  
last Sunday Night I was on Long Island & ingaged some Persons to go to N. York for the Purpose of obtaining Intellegence and have this Morning received my Information from them, they left the City last Tuesday and inform that a large Fleet of more than one hundred Vessels have put to Sea last Saturday, that on thursday Night last Week the Hessian Troops were Imbarking all the Night, and that Two thirds of the Brittish Army had imbarked & Sailed, the Hessian Artilliry and Baggage Waggons were also shipped. at the same time the greater part of the heavy Artillery was brought from Fort Washington to
N. York about 150 Horse and as many Foot have come up the Iland within about 12 mile of Huntington, and have taken Houses as thô for Winter Quarters and Orders were given them last Tuesday to sell all the Horses except those brought from Europe—a draught of Eleaven men from each Compy, on Loyds Neck hath been made to serve as marines on board the ships—I had forgot to mention that the greater Part of the large Ships of War have left New York, the Number Sailed & that yet remain I am not able to ascertain by reason of their lying so far from the Town & frequently Changing Stations—if the weather permits I shall have further and later Intellegence tomorrow which shall be immediately forwarded to your Exceelly from Your Exceellys Most Obedt Humbe Servt
  
    Ebenr Gray
  
  
There was a Cannonade this morning to the westward towards Kingsbridge.
  
